FILED
                           NOT FOR PUBLICATION
                                                                              NOV 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


STEPHEN PAUL DITKO,                              No.   20-16855

              Plaintiff-Appellant,               D.C. No. 2:19-cv-04442-MTL

 v.
                                                 MEMORANDUM*
FABIANO COMMUNICATIONS, INC.,
DBA FabCom, an Arizona corporation,

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Michael T. Liburdi, District Judge, Presiding

                          Submitted November 15, 2021**
                                 Phoenix, Arizona

Before: CLIFTON, BRESS, and VANDYKE, Circuit Judges.

      Stephen Paul Ditko appeals pro se from the district court’s summary

judgment in his employment discrimination action alleging violations of Title VII



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and the Age Discrimination in Employment Act (“ADEA”). We have jurisdiction

under 28 U.S.C. § 1291. We affirm.

      “[A]lthough we review every discovery sanction for an abuse of discretion,

we give particularly wide latitude to the district court’s discretion to issue

sanctions under [Fed. R. Civ. P.] 37(c)(1).” Yeti by Molly, Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The district court did not abuse its

discretion by excluding exhibits that Ditko failed to disclose to the defendant in

violation of Fed. R. Civ. P. 26(a)(1)(A)(ii). The failure to disclose was not shown

to be “substantially justified or [] harmless.” Fed. R. Civ. P. 37(c)(1).

      We review the grant of summary judgment de novo. France v. Johnson, 795

F.3d 1170, 1171 (9th Cir. 2015). The district court properly granted summary

judgment on Ditko’s Title VII claims because Ditko failed to raise a genuine

dispute of material fact as to whether the severance agreement that he signed was

an invalid or unenforceable release of claims. See Nilsson v. City of Mesa, 503 F.3d

947, 952 (9th Cir. 2007) (explaining that a waiver of a federal right is valid if it is

“voluntary, deliberate, and informed” (quoting Stroman v. West Coast Grocery

Co., 884 F.2d 458, 462 (9th Cir.1989))).

      The district court properly granted summary judgment on Ditko’s ADEA

claim because even if it could be concluded that Ditko made a prima facie showing


                                            2
of discrimination, Ditko failed to raise a genuine dispute of material fact as to

whether the defendant’s legitimate, non-discriminatory reasons for discharging him

were pretextual. See France, 795 F.3d at 1173-75 (explaining burden shifting

framework for analyzing an ADEA discrimination claim, and setting forth

plaintiff’s burden in raising a genuine dispute of material fact as to pretext);

Merrick v. Farmers Ins. Grp., 892 F.2d 1434, 1438 (9th Cir. 1990) (“‘[S]tray’

remarks are insufficient to establish discrimination.”).

      We also reject as without merit Ditko’s contentions regarding judicial bias.

“To warrant recusal, judicial bias must stem from an extrajudicial source. A

judge’s prior adverse ruling is not sufficient cause for recusal.” Taylor v. Regents

of Univ. of California, 993 F.2d 710, 712 (9th Cir. 1993) (quotation marks,

citations, and brackets omitted). Ditko points only to the unfavorable ruling in this

case and unsubstantiated allegations that the district court was “pro employer” to

suggest the district court was biased. These reasons do not suffice.

      Finally, as a separate and independent basis for affirming the district court,

we note that Ditko failed to make specific arguments in his opening brief. Issues

not argued in the opening brief are waived. Brown v. Rawson-Neal Psychiatric

Hosp., 840 F.3d 1146, 1148 (9th Cir. 2016).

      AFFIRMED.


                                           3